Exhibit23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in the following Registration Statements: Registration Statement (Form S-8 No.333‑195348) pertaining to the Amended and Restated 2003 Stock Plan, the 2014 Equity Incentive Award Plan, and the 2014 Employee Stock Purchase Plan, Registration Statement (Form S-8 No.333‑202796) pertaining to the 2014 Equity Incentive Award Plan, the 2014 Employee Stock Purchase Plan, and the 2014 Employment Commencement Incentive Plan, of Achaogen, Inc., Registration Statement (Form S-8 No.333-210280) pertaining to the 2014 Equity Incentive Award Plan, the 2014 Employee Stock Purchase Plan, and the 2014 Employment Commencement Incentive Plan, of Achaogen, Inc., Registration Statement (Form S-3 No. 333-203282) pertaining to the registration of Achaogen, Inc.'s common stock, preferred stock, debt securities, warrants, purchase contracts and/or units, and Registration Statement (Form S-3 No. 333-212253) pertaining to the registration of 9,999,995 shares of its common stock. of our report dated March 14, 2017, with respect to the consolidated financial statements of Achaogen,Inc. included in this Annual Report (Form10‑K) of Achaogen, Inc. for the year ended December31, 2016. /s/ Ernst & Young LLP Redwood City, California
